Citation Nr: 0033548	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-20 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a petition to reopen a 
claim of entitlement to service connection for a 
gastrointestinal disorder.

In February 1999, a hearing was held before the undersigned, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

This matter was previously before the Board in July 1999 at 
which time it was determined that new and material evidence 
had been submitted with which to reopen the claim of 
entitlement to service connection for a gastrointestinal 
disorder.  Having made that determination, the issue 
currently before the Board is entitlement to service 
connection for a gastrointestinal disorder. 


REMAND

The veteran contends that service connection is warranted for 
a gastrointestinal disorder.  She maintains that the stomach 
problems which she initially began experiencing in the 
military until the present time were associated with the 
stressful situations of the military.  She also contends that 
symptoms which manifested during service were not diagnosed 
as a gastrointestinal disability, irritable bowel syndrome, 
until many years thereafter.

In the interest of clarity, the Board will describe the 
operative law and regulations; very briefly discuss 
significant facts pertaining to this remand; and give reasons 
for the remand.  Instructions to the RO will follow. 

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Applicable Law-Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  Because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, a remand in this case is required for compliance with 
the duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

Factual background

Service medical records include an entry dated in November 
1979 at which time the veteran had complained of intermittent 
pelvic pain of a sharp nature, variable in location from the 
right to left hypogastrium.  An operative report dated in 
November 1979 showed that a diagnosis of chronic pelvic pain 
of unknown etiology had been made and that the veteran had 
undergone laparoscopy with hydrotubation of the fallopian 
tubes in conjunction with that diagnosis.  Private medical 
records dated shortly before service separation showed that 
the veteran had a positive pregnancy test in February 1980.

A VA examination was conducted in 1984.  At that time the 
veteran complained of low abdominal pain since 1979 which was 
reported to be intermittent and recurring every few months.  
An evaluation of the digestive system was normal.  A 
gastrointestinal series and barium enema were negative.  The 
diagnosis indicated that no gastrointestinal pathology was 
found.  

Service department medical records for purposes of service in 
the Reserves dated from October 1983 to November 1987 showed 
a complaint of diarrhea for four days in July 1985.  The 
impression was viral enteritis.

The most recent evidence of record consists of a VA 
examination of the intestines, conducted in April 2000.  The 
veteran reported that she had a long-standing history of 
abdominal pain and discomfort which she stated began during 
service as well as a long-standing history of diarrhea, 
constipation and diffuse lower abdominal pain.  Following an 
examination, an impression of irritable bowel syndrome was 
made.  The examiner opined that it was unlikely that any of 
the veteran's intestinal symptoms such as irritable bowel 
syndrome were related to any pelvic or gynecological problem.  
It was noted that the symptoms of a gastrointestinal disorder 
began during service, but the examiner opined that it was 
unlikely that the veteran's gastrointestinal disorder was 
related to the chronic pelvic pain of unknown etiology, which 
was diagnosed in 1979.  

Analysis

Pursuant to the recent change in the law, a remand to obtain 
additional evidentiary development is advisable in this case.

Initially, it is not clear whether all of the veteran's 
service medical records have been obtained.  A review of the 
record reflects that the RO has made several requests to 
National Personnel Records Center (NPRC) for the veteran's 
service medical records.  However, pursuant to a VA Form 21-
3101, Request for Information, dated in August 1994 the RO 
was informed that the veteran's service medical records had 
been sent to the Army Board for Correction of Military 
Records in Washington D.C.  The RO was further advised that 
due to the case load, it could be a year before the veteran's 
case could be reviewed there and that therefore, the inquiry 
was returned for resubmission no earlier than August 1995.  
The veteran was informed of the status of the request for her 
service medical records in correspondence from the RO dated 
in October 1994.  

It appears that searches for the veteran's service medical 
records were undertaken in January 1996 and January 1997.  In 
May 1997, the NPRC replied that records for the veteran could 
not be located.  It was explained that extensive searches had 
been conducted to locate the records which had consistently 
ended with negative results.  It was noted that since 
extensive searches had previously yielded negative results, 
no action in conjunction with a search had been taken.  It 
was not clear whether the service medical records were 
requested from the Army Board for Correction of Military 
Records subsequent to August 1994.  The Board believes that a 
search for additional service medical records should be 
undertaken pursuant to 38 U.S.C.A. § 5103A(c)(1).

At the April 2000 examination the examiner opined that the 
symptoms of a gastrointestinal disorder began during service, 
and added that it was unlikely that the veteran's 
gastrointestinal disorder was related to the chronic pelvic 
pain of unknown etiology, which was diagnosed in 1979.  The 
basis of the examiner's opinion is unclear.  Specifically, 
with respect to the conclusion that the symptoms of a 
gastrointestinal disorder began during service, the examiner 
did not refer to the service medical records or any other 
clinical records and it appears that this conclusion was 
based upon a history provided by the veteran.  The Board 
believes that, pursuant to 38 U.S.C.A. § 5103A(d)(1)(a), a VA 
examination shall be ordered to include a request for 
opinions regarding the material matters at issue as to the 
claim.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any available 
up-to-date VA treatment records that may 
be pertinent to her claim.  These records 
should then be associated with the claims 
file.

2.  The RO should make an effort to 
obtain any additional service medical 
records which may be available, to 
specifically include requesting the 
veteran's records from the Army Board for 
Correction of Military Records.  All 
attempts made should be documented for 
the record.  If additional service 
medical records are not obtainable, the 
RO is requested to provide an explanation 
for the record as to why such cannot be 
obtained.

3.  Once the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
examination for the claimed 
gastrointestinal disorder.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
claims folder, including the service 
medical records.  The examiner is asked 
to render diagnoses of all current 
gastrointestinal disorders.  All 
necessary tests in order to determine the 
correct diagnoses are to be done.  If no 
such disorders are found, the examiner 
should so state.

The examiner is asked to determine the 
date of onset and describe the etiology 
of all current gastrointestinal 
disorder(s), including any irritable 
bowel syndrome, the veteran has and to 
express an opinion as to whether it is at 
least as likely as not that any such 
disorder is related to the veteran's 
inservice chronic pelvic pain of unknown 
etiology diagnosed in 1979, or to any 
incident of service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  The veteran is hereby put on notice 
that failure to report for any scheduled 
examination may result in denial of her 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO is requested to review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology, test 
reports, or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


